FINAL ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed March 14, 2022 have been fully considered but they are not persuasive.
Applicant argues that: 
Nothing in Dhaemers teaches or suggests that the ozone producing unit 90 is configured to be removably fluidly coupled to the hose 12, 112. Applicant respectfully submits that it would not be obvious to a person of ordinary skill in the art (POSITA) to modify the ozone producing unit 90 to be removably fluidly coupled to the hose 12, 112 because the only function of the hose 12, 112 of Dhaemers is to transport ozone to the travel and sports bag 10. Simply put, the hose 12, 112 of Dhaemers is not used with the travel and sports bag 10, the contents within the travel and sports bag 10, or anything else other than to provide ozone to the travel and sports bag 10.

The Examiner would respectfully respond that:
As noted below, it is the opinion of the Office that said hose could be removed from said ozone operating system and bag by an operator with a removing device such as a set of shears or skill saw; which would meet the limitations of the claims.  
Nonetheless, The Manual of Patent Examining Procedures specifically discloses that, “In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose.").  Because one of ordinary skill would readily understand to make said hose removable from said ozone operating system and said bag in order to make the system easier to transport, then these limitations are not a patentable distinction from Dhaemers.  
Therefore, this response is not persuasive.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-18, 20-22, 24, 28 and 29are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Dhaemers (U.S. Patent No. 6,134,806).
Dhaemers discloses a system for sanitizing continuous positive airway pressure (CPAP) equipment, comprising: 
an ozone operating system (90) configured to produce ozone gas and to fluidly couple to a first end of a continuous positive airway pressure (CPAP) hose (12) as set forth in column 4, lines 1-12; 
A bag (10) for receiving ozone gas, said bag comprising a sealing mechanism (23) and an open end that is movable between an unsealed configuration and a sealed configuration (column 4, lines 40-50); 
Wherein: 
The bag is impermeable to ozone gas (i.e. plastic or vinyl; column 3, lines 60-65); 
The bag is configured to fluidly couple to a second end of the CPAP hose at 63/149, such that ozone gas generated by said ozone operating system can flow through said CPAP hose into the bag when the CPAP hose is fluidly coupled to the ozone operating system and an interior of the bag (column 5, lines 24-35; column 7, lines 25-40); and 
The bag is configured to contain at least a CPAP mask (Figures 1-3 and 16-18).
	With respect to the limitations that the CPAP hose is removably fluidly coupled to the ozone operating system and bag, it is the opinion of the Office that said hose could be removed from said ozone operating system and bag by an operator with a removing device such as a set of shears or skill saw; which would meet the limitations of the claims.  Nonetheless, The Manual of Patent Examining Procedures specifically discloses that, “In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose.").  Because one of ordinary skill would readily understand to make said hose removable from said ozone operating system and said bag in order to make the system easier to transport, then these limitations are not a patentable distinction from Dhaemers.  
Therefore, claim 11 is not patentable over Dhaemers.

Concerning claim 12, Dhaemers also discloses the CPAP hose (12/112), wherein the first end of the CPAP hose is fluidly coupled to the ozone operating system (90/179) and the second end of the CPAP hose is fluidly coupled to the bag (10/100).  Note that the limitation of the CPAP hose is not defined in any way, and therefore, the hose of Dhaemers is capable of operating and meeting the limitations of a CPAP hose.

Concerning claims 13 and 14, Dhaemers continues to disclose that the system is capable and configured to having the ozone operating system removably couple to a first end of a CPAP hose with a first fitting on said first end of said CPAP hose; wherein said CPAP hose also comprises a second fitting that is configured to removably couple to the CPAP mask (Figures 1-3 & 16-18).  Note that the CPAP hose has not been positively recited, and the system is capable of operating with a CPAP hose with fittings on the first and second ends.   

Regarding claim 15, Dhaemers further discloses that the bag is impermeable to ozone gas (column 3, lines 60-68), and the sealing mechanism is configured to form a seal that prevents leakage of ozone gas from said bag when said open end is in said sealed configuration (column 4, lines 40-60).

Concerning claim 16, Dhaemers also discloses that the system is capable of and configured to having the ozone operating system being fluidly coupled to the first fitting and the interior of the bag is fluidly coupled to the second end of the CPAP hose (Figures 1-3 and 16-18).

With respect to claim 17, Dhaemers continues to disclose that when in said unsealed configuration, the open end of the bag (10/100) is configured to permit insertion of said second end of the CPAP hose (12/112) into said interior of said bag as shown in Figures 1-3 & 16-18 (column 4, lines 40-50).

Concerning claims 18 and 24, the reference also discloses a filter cartridge (31/172) coupled on a side of said bag (column 4, line 60 to column 5, line 12) as shown in Figures 2 and 16.

Regarding claims 20-22, Dhaemers further discloses a portable device comprising said ozone operating system that is battery powered with a start button (231) that is configured to cause the ozone operating system to produce ozone gas when said start button (231) is pressed as shown in Figures 1, 16 & 24-29 (column 6, lines 40-60; column 8, lines 12-62).

Concerning claims 28 and 29, Dhaemers continues to disclose that the second end of the CPAP hose (12/112) is attached to the bag (10/100) as shown in Figures 1 and 16; and wherein the CPAP mask is capable of being in the interior of the bag (Figures 1-3 and 16-18).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Dhaemers (U.S. Patent No. 6,134,806) in view of Iceberg et al. (U.S. Publication No. 2011/0031081).
Dhaemers is relied upon as set forth above. Dhaemers does not appear to disclose that the bag comprises an inner layer, an outer layer, and a barrier layer between the inner layer and the outer layer. Iceberg discloses a bag for storing and transporting sports equipment from one location to another (Figure 3). The reference continues to disclose that the bag comprises an inner layer (23), an outer layer (21), and a barrier layer (22) between the inner layer and the outer layer (Figure 2) in order to protect the items in said bag from damage caused by temperature variations (paragraph 8). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to utilize a bag in Dhaemers with an inner layer, an outer layer, and a barrier layer between the inner layer and the outer layer in order to protect the items in said bag from damage caused by temperature variations as exemplified by Iceberg.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Dhaemers (U.S. Patent No. 6,134,806) in view of Tingley (U.S. Publication No. 2009/0255890).
Dhaemers is relied upon as set forth above. Dhaemers does not appear to disclose that the sealing mechanism comprises drawstrings. Tingley discloses a bag for storing and transporting sports equipment from one location to another, wherein said bag comprises a sealing mechanism (paragraph 6; Figures 5A & 5B).  The reference continues to disclose that the sealing mechanism comprises drawstrings because drawstrings are considered suitable alternatives to conventional sealing mechanisms, and may prove to be more convenient for opening and closing the bag for a particular application.  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to utilize drawstrings as the sealing mechanism in Dhaemers because drawstrings are considered suitable alternatives to conventional sealing mechanisms, and may prove to be more convenient for opening and closing the bag for a particular application as exemplified by Tingley.

Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Dhaemers (U.S. Patent No. 6,134,806) in view of Leyva (International Publication No. WO 2013/012696 A1).
Concerning claims 25-27, Dhaemers is relied upon as set forth above.  Dhaemers does not appear to disclose that the system further comprises a connector unit configured to form at least a portion of a fluid connection between the ozone operating system and the first end of the CPAP hose. Leyva discloses a system for sanitizing CPAP equipment, wherein the system includes an ozone operating system (100) fluidly coupled to a first end of a CPAP hose (124), and a container (116) configured to fluidly couple to a second end of the CPAP hose (124) to receive ozone gas from the ozone operating system and configured to contain a CPAP mask (112) as set forth in page 5, line 10 to page 6, line 5.  The reference continues to disclose that the system also includes a connector unit (130) attached to the first end of the CPAP hose (124) and configured to form at least a portion of a fluid connection between the ozone operating system (100) and the first end of the CPAP hose in order to create a secure, removable connection between the ozone operating system and the CPAP hose (page 5, lines 10-20; page 7, lines 6-20).  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide a connector unit attached to the first end of the CPAP hose in Dhaemers, wherein said connector unit is configured to form at least a portion of a fluid connection between the ozone operating system and the first end of the CPAP hose in order to create a secure, removable connection between said ozone operating system and said CPAP hose as exemplified by Leyva.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C JOYNER whose telephone number is (571)272-2709. The examiner can normally be reached Monday-Friday 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MARCHESCHI can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN JOYNER/           Primary Examiner, Art Unit 1799